Exhibit No. 10.2

 

FORM OF WAIVER

 

In consideration for the benefits I will receive as a result of the
participation of [NAME OF COMPANY] (together with its subsidiaries and
affiliates, the “Company”) in the United States Department of the Treasury’s
(“Treasury”) Community Development Capital Initiative and/or any other economic
stabilization program implemented by Treasury under the Emergency Economic
Stabilization Act of 2008 (as amended, supplemented or otherwise modified,
“EESA”) (any such initiative or program, including the Community Development
Capital Initiative, a “Program”), I hereby voluntarily waive any claim against
the United States (and each of its departments and agencies) or the Company or
any of its directors, officers, employees and agents for any changes to my
compensation or benefits that are required to comply with the executive
compensation and corporate governance requirements of Section 111 of EESA, as
implemented by any guidance or regulation thereunder, including the rules set
forth in 31 C.F.R. Part 30, or any other guidance or regulations under EESA, and
the applicable requirements of the Securities Purchase Agreement by and between
the Company and Treasury dated as of [          ], 2010, as amended (such
requirements, the “Limitations”).

 

I acknowledge that the Limitations may require modification or termination of
the employment, compensation, bonus, incentive, severance, retention and other
benefit plans, arrangements, policies and agreements (including so-called
“golden parachute” agreements), whether or not in writing, that I may have with
the Company or in which I may participate as they relate to the period the
United States holds any equity or debt securities of the Company acquired
through a Program or for any other period applicable under such Program or
Limitations, as the case may be, and I hereby consent to all such modifications.

 

This waiver includes all claims I may have under the laws of the United States
or any other jurisdiction (whether or not in existence as of the date hereof)
related to the requirements imposed by the Limitations, including without
limitation a claim for any compensation or other payments or benefits I would
otherwise receive, any challenge to the process by which the Limitations are or
were adopted and any tort or constitutional claim about the effect of the
Limitations on my employment relationship and I hereby agree that I will not at
any time initiate, or cause or permit to be initiated on my behalf, any such
claim against the United States (or any of its departments or agencies) or the
Company or any of its directors, officers, employees or agents in or before any
local, state, federal or other agency, court or body.

 

I agree that, in the event and to the extent that the Compensation Committee of
the Board of Directors of the Company or similar governing body (the
“Committee”) reasonably determines that any compensatory payment or benefit
provided to me, including any bonus or incentive compensation based on
materially inaccurate financial statements or performance criteria, would cause
the Company to fail to be in compliance with the Limitations (such payment or
benefit, an “Excess Payment”), upon notification from the Company, I shall repay
such Excess Payment to the Company within 15 business days.  In addition, I
agree that the Company shall have the right to postpone any such payment or
benefit for a reasonable period of time to enable the Committee to determine
whether such payment or benefit would constitute an Excess Payment.

 

1

--------------------------------------------------------------------------------


 

I understand that any determination by the Committee as to whether or not,
including the manner in which, a payment or benefit needs to be modified,
terminated or repaid in order for the Company to be in compliance with
Section 111 of EESA and/or the Limitations shall be a final and conclusive
determination of the Committee which shall be binding upon me.  I further
understand that the Company is relying on this letter from me in connection with
its participation in a Program.

 

In witness whereof, I execute this waiver on my own behalf, thereby
communicating my acceptance and acknowledgement to the provisions herein.

 

 

 

Respectfully,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Date:  September       , 2010

 

2

--------------------------------------------------------------------------------

 